In re Naquin, Nelson; — Defendant(s); applying for writ of mandamus, supervisory and/or remedial; to the Court of Appeal, Second Circuit, No. 20662-KW; Parish of Ouachita, 4th Judicial District Court, Div. “A”, No. 40083.
The relator represents that the district court has failed to act timely on a request to purchase Boykin and sentencing transcripts he submitted via certified mail on August 29, 1988. If relator’s representation is correct, the district court is ordered to consider and act on the request.